DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2021 has been entered.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
This application is in condition for allowance except for the presence of claims 2, 5-16, 18-32, 34-35, 37-47, 51, 53, 57, 59, 63-65, and 68-69 directed to inventions (OR species) non-elected without traverse. Accordingly, claims 2, 5-16, 18-32, 34-35, 37-47, 51, 53, 57, 59, 63-65, and 68-69 have been cancelled.

Reasons for Allowance
4.	Claims 1, 3-4, 17, 33, 36, 48,-50, 52, 54-56, 58, 60-62, and 66-67 are allowed.
5.	The following is an examiner's statement of reasons for allowance: 
After reviewing applicant's amendment, arguments and conducting an updated search none of the cited prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1, 4, and 60.
Regarding claim 1,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of "at least one tunable laser provided on the substrate, said at least one tunable laser being optical coupled to at least one of the optical elements, the tunable laser including: a waveguide having first and second mirror sections, the first and second mirror sections being provided in first and second regions, respectively, of the waveguide, a cavity portion of the waveguide extending continuously from the first mirror section to the second mirror section, the cavity portion including a phase section, a first gain section, and a second gain section, part of the cavity portion, outside the first and second gain sections, includes a Group III-V material, a first part of the cavity portion extending in a first direction and a second part of the cavity portion extending in a second direction different than the first direction, wherein light propagating in the cavity portion is undivided along an entire length of the cavity portion”.
Regarding claim 4,

Regarding claim 60,
None of the cited prior arts discloses the claimed structural combination of independent claim 60, in particular having the limitation of " he first cavity portion -14-including a first gain section and a second gain section, the first and second mirror sections being provided in first and second regions, respectively, of the first waveguide, first light being output from the first mirror section and second light being output from second mirror section, the cavity portion having a first part that extends in a first direction and a second part that extends in a second direction different than the first direction, a second part of the cavity portion outside the gain section including a Group III-V material; a Mach-Zehnder modulator circuit that receives the first and lights; a second laser provided on the substrate, the second laser including a second waveguide having third and fourth mirror sections and a second cavity portion extending 

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JESSICA MANNO, can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/KINAM PARK/Primary Examiner, Art Unit 2828